
	
		III
		112th CONGRESS
		1st Session
		S. RES. 40
		IN THE SENATE OF THE UNITED STATES
		
			February 2, 2011
			Mr. Brown of Ohio (for
			 himself and Mr. Portman) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Congratulating the University of Akron
		  men’s soccer team on winning the National Collegiate Athletic Association
		  Division I Men’s Soccer Championship.
	
	
		Whereas on December 12, 2010, the University of Akron
			 men’s soccer team, known as the Zips, won the National Collegiate Athletic
			 Association College Cup in Santa Barbara, California and became the first team
			 to win a national title in the history of the University of Akron;
		Whereas, with the victory over the previously undefeated
			 and top-ranked University of Louisville Cardinals, the 2010 University of Akron
			 men's soccer team finished its historic championship season with a record of 22
			 wins, 1 loss, and 2 draws;
		Whereas the 2010 University of Akron men's soccer team has
			 become a symbol of pride and success to the University of Akron and the
			 communities in Northeast Ohio surrounding the University of Akron;
		Whereas the athletic program of the University of Akron
			 encourages student-athletes to compete on the field, complete degrees in the
			 classroom, and become contributing members of society;
		Whereas, each year, University of Akron student-athletes
			 and coaches participate in community service activities;
		Whereas the head coach of the University of Akron men’s
			 soccer team, Caleb Porter, has won 1 national title and taken the men's soccer
			 team to 2 national championship games in the 2 years prior to date of the
			 approval of this resolution;
		Whereas associate head coach Jared Embick, assistant coach
			 Oliver Slawson, and volunteer assistant coach Liam Curran played an important
			 role in coaching the University of Akron men’s soccer team;
		Whereas midfielder Scott Caldwell was named the most
			 outstanding offensive player of the College Cup;
		Whereas defender Kofi Sarkodie was named the most
			 outstanding defensive player of the College Cup;
		Whereas forward and midfielder Darlington Nagbe is a
			 finalist for the Hermann Trophy, which is awarded to the best men’s collegiate
			 soccer player in the United States;
		Whereas 44 members of the University of Akron men's soccer
			 team have been named All-Americans, including 2 members from the 2010 season,
			 defender Kofi Sarkodie and forward and midfielder Darlington Nagbe;
		Whereas 12 members of the University of Akron men's soccer
			 team have been named Academic All-Americans, including 4 members from the 2010
			 season—defender Kofi Sarkodie, defender Chad Barson, goalkeeper David Meves,
			 and midfielder Anthony Ampaipitakwong;
		Whereas the 2010 University of Akron men’s soccer team was
			 comprised of—
			(1)3
			 seniors—midfielder Anthony Ampaipitakwong, defender Chris Korb, and defender
			 Enrique Paez;
			(2)5
			 juniors—midfielder Michael Balogun, midfielder and defender Matt Dagilis,
			 forward and midfielder Darlington Nagbe, midfielder Michael Nanchoff, and
			 defender Kofi Sarkodie;
			(3)7
			 sophomores—defender Chad Barson, midfielder Scott Caldwell, goalkeeper David
			 Meves, goalkeeper Anthony Ponikvar, forward Thomas Schmitt, midfielder Ben
			 Speas, and defender Zarek Valentin; and
			(4)9
			 freshmen—midfielder Reinaldo Brenes, forward Richard Diaz, Jr., forward Gabriel
			 Genovesi, midfielder Perry Kitchen, forward Darren Mattocks, goalkeeper Andrian
			 McAdams, midfielder Martin Ontiveros, midfielder Eric Stevenson, and forward
			 McKauly Tulloch;
			Whereas 11 members of the 2010 University of Akron men’s
			 soccer team hail from the State of Ohio; and
		Whereas the University of Akron men’s soccer team should
			 be praised for its historic season of both athletic and academic
			 accomplishments: Now, therefore, be it
		
	
		That the Senate—
			(1)congratulates the
			 University of Akron men’s soccer team on winning the National Collegiate
			 Athletic Association Division I Men’s Soccer Championship;
			(2)recognizes the
			 athletic program of the University of Akron for encouraging student-athletes to
			 achieve in both sports and academics; and
			(3)requests the
			 Secretary of the Senate to transmit an enrolled copy of this resolution for
			 appropriate display to—
				(A)the University of
			 Akron;
				(B)Dr. Luis M.
			 Proenza, the President of the University of Akron; and
				(C)Caleb Porter, the
			 head coach of the University of Akron men’s soccer team.
				
